Title: To Benjamin Franklin from Moses Young, 27 November 1781
From: Young, Moses
To: Franklin, Benjamin


Sir
Nantes 27th November 1781.
Lest Your Excellency should not have been made acquainted with the transactions relative to the treatment of Mr. Laurens I take the liberty of putting within the present inclosure some extracts from three Newspapers which I yesterday met with. If any thing is to be attempted for the relief of that Gentleman, and that such a person as I could be of the smallest use in the business, I shall be very happy. It is my duty to go any length and run every risque for his service, and I wish most ardently for an opportunity of performing that duty. My address is at the house of Mr. Williams.
I have the honor to be With the greatest veneration and esteem Your Excellency’s Most Humble & Obedient Servant
Moses Young

His Excellency Benjamin Franklin Esquire Minister Plenipotentiary from the United States of America At the Court of France
 
Notation: Moses Young Nov. 27. 1781
